United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2548
                                     ___________

Addington Stewart; Michael                *
Richardson; Leonard Davis;                *
Dominguez Jones; Firefighters'            *
Institute for Racial Equality (F.I.R.E.), *
                                          *
              Plaintiffs/Appellants,      *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the Eastern
City of St. Louis,                        * District of Missouri.
                                          *
              Defendant/Appellee,         *     [PUBLISHED]
                                          *
Paul E. Davis; Gary Steffens; Gail        *
Simmons; Daniel Sutter; John W.           *
Fischer; Wayne Killingsworth; Local       *
73 St. Louis Fire Firefighters            *
Association International of Fire         *
Fighters,                                 *
                                          *
              Intervenors.                *
                                     ___________

                               Submitted: April 14, 2008
                                  Filed: July 16, 2008
                                   ___________

Before WOLLMAN, BEAM, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

      This appeal is the latest in a series of cases filed by firefighters employed by the
City of St. Louis Fire Department (the "City") alleging that the City, through its
testing process for promotions to the Fire Captain and Battalion Chief positions,
discriminated against them on account of their race. More specifically, four individual
African-American firefighters and Firefighters' Institute for Racial Equality (FIRE)
(collectively "Plaintiffs"), filed suit claiming that the City's 2000 and 2004 promotion
tests for the positions of Fire Captain and Battalion Chief were discriminatory. They
alleged that the City both intentionally discriminated by using these tests and that the
tests, although facially neutral, had a disparate impact on African-Americans. The
district court1 granted the City's summary-judgment motion on Plaintiffs' intentional
discrimination claim. Plaintiffs' disparate impact claim proceeded to trial, and after
a bench trial, the district court entered judgment for the defendants. Plaintiffs now
appeal both judgments as well as an evidentiary ruling excluding a validation study
of the 2000 exams and an order finding that FIRE lacked standing to proceed.

       We have carefully reviewed the record, the parties' briefs, and the applicable
legal authorities. After reviewing Plaintiffs' evidentiary challenge for an abuse of
discretion, and their other claims de novo, we find no error in the district court's
disposition of their claims.2 United States v. Gustafson, 528 F.3d 587, 590-91 (8th
Cir. 2008) (reviewing evidentiary rulings for abuse of discretion); Roemmich v. Eagle
Eye Dev., LLC, 526 F.3d 343, 348, 353 (8th Cir. 2008) (conducting de novo review
of legal questions and a grant of summary judgment). Accordingly, the judgment of
the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
      2
        The intervening defendants in this case filed a motion to strike Plaintiffs'
argument pertaining to the district court's grant of summary judgment on grounds that
Plaintiffs did not properly appeal the decision. Given our affirmation of this issue, we
deny the motion as moot.

                                          -2-